Citation Nr: 1506459	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-33 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to August 12, 2008, for an award of a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) prior to August 12, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a 100 percent schedular evaluation for PTSD, effective August 12, 2008.  The Veteran appealed the effective assigned, contending that an effective date for the 100 percent rating to as early as his service separation date in 1976 is warranted.

In November 2013, the Veteran, accompanied by his representative, presented oral testimony and evidence in support of his claim before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

A claim of clear and unmistakable error (CUE) with a prior final rating decision dated July 16, 2007, regarding its assigned initial rating and effective date for an award of service connection for PTSD, has been raised by the record in the Veteran's oral testimony before the Board at the November 2013 hearing.  However, this matter has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

For the reasons that will be discussed in detail in the REMAND portion of the decision below, the issue of entitlement to a TDIU prior to August 12, 2008 is REMANDED to the RO/AOJ.  The Veteran and his representative will be notified by VA if any additional action is required on their part.  
FINDINGS OF FACT

1.  In an unappealed and final RO rating decision dated in July 2007, the Veteran was granted service connection and a 70 percent initial evaluation for PTSD, effective December 29, 2005.

2.  The Veteran was admitted for psychiatric hospitalization at a VA facility for treatment of PTSD on August 12, 2008, which constituted an informal claim for a rating increase that was later formalized via written correspondence received by VA on August 22, 2008.

3.  The clinical evidence establishes August 12, 2008, as the earliest date on which it is factually ascertainable that the Veteran's psychiatric symptoms associated with his service-connected PTSD became productive of total social and occupational impairment.  

CONCLUSION OF LAW

The criteria for an effective date prior to August 12, 2008, for an award of a 100 percent schedular rating for PTSD have not been met. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.157(a), (b)(1), 3.400(o)(2), 4.130, Diagnostic Code 9411 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As will be further discussed below, the Veteran's admission to a VA facility for inpatient treatment of his service-connected PTSD on August 12, 2008, is deemed to be an informal claim for an increased rating for this psychiatric disorder, which was subsequently formalized via written correspondence received by VA on August 22, 2008.  He was thus provided with a VCAA-compliant notification letter in April 2009.  In pertinent part, the letter informed him of the evidence necessary to substantiate his current claim for an earlier effective date for a compensation rating award, including what information and evidence he needed to submit and what information and evidence would be obtained by VA, pursuant to holding of the United States Court of Appeals for Veterans' Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also indicated the need for him to advise VA of, or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, supra; see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Board notes that following issuance of the April 2009 VCAA notice letter, the Veteran responded with correspondence in which he presented his contentions and addressed evidence that he believed to support his earlier effective date claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Thus, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim on appeal and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Also, the duty to assist the Veteran has been satisfied in this case. All relevant records are in the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim. Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record. In addition to having had ample opportunities to present evidence and written arguments in support of his claim, he has had the opportunity to appear before VA, accompanied by his representative, to present oral testimony at a personal hearing conducted in November 2013, before the undersigned Veterans Law Judge, sitting at the RO. A copy of the hearing transcript has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the November 2013 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to an earlier effective date prior to August 12, 2008, for an award of a total schedular rating for PTSD.  See transcript of November 18, 2013 hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the November 2013 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of the earlier effective date claim that VA has not already made an attempt in good faith to obtain and associate with the record during the course of developing this claim.  As a general rule the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Any current clinical examination would show his level of disability at the present time, and not whether it was factually ascertainable that a 100 percent schedular rating was warranted prior to the current effective date.  Thus, the duty to assist has been satisfied.

The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of this claim, Board finds that the record does not need to be held open any longer with respect only to this matter.  No further delay in the adjudication of this specific issue on appeal is warranted.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014). When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2014). The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Veteran is a licensed electrician and holds an Associates Degree in science.  While he may be competent to report his perceivable psychiatric symptoms for the pertinent period at issue (Falzone v. Brown, 8 Vet. App. 398 (1995); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the claims file does not otherwise demonstrate that he has the requisite knowledge, skill, experience, training, or education to render a competent medical opinion regarding the objective severity of his PTSD and its impact on his socio-occupational capacity and functioning. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  His contentions alone cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2014).  
In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2014).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (2014).

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151 (2014). Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. 3.155 (2014).

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2014).

Evidence from a private physician/layman will be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2014).  Medical records cannot constitute an initial claim for service connection. There must be some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran contends in his written statements and oral hearing testimony that there has been, in essence, an ongoing and pending claim from him for VA compensation for a chronic acquired psychiatric disorder since the time of his separation from military service in May 1976.  On this basis, he contends that the 100 percent schedular evaluation assigned to his service-connected PTSD should have an effective date extending as far back as the date of his discharge from the Navy.  

By history, the Veteran's service personnel records show that he was diagnosed with an immature personality disorder during active duty, but not with an actual psychiatric disorder.  After his discharge in May 1976, he filed his original claim for service connection for a chronic psychiatric disorder (claimed as a nervous condition) in September 1976.  The report of a February 1977 VA psychiatric examination shows that he was diagnosed with an anxiety neurosis with depressive features and acute alcoholism.  As these diagnoses were not shown in the service medical records, his claim for service connection for a psychiatric disability was denied in a June 1977 rating decision.  The claims file shows that this denial was not timely appealed and became final.  Thereafter, he made several unsuccessful attempts to reopen his claim, but these were all denied on account of his failure to submit new and material evidence, most recently in a June 2003 rating decision.  The claims file shows that these denials were not timely appealed and became final.

Then, on December 29, 2005, the Veteran submitted to VA a successful application to reopen his claim for service connection for PTSD.  Among the evidence submitted was a February 2006 VA psychiatrist's opinion that although PTSD was not recognized as an Axis I psychiatric disorder at the time of the original claim, the diagnosis of an anxiety neurosis with depressive features presented in the February 1977 VA examination was, in fact, a PTSD diagnosis.  The Veteran's PTSD diagnosis was then clinically linked to reported in-service stressors that were deemed to have likely to have occurred, per research conducted by VA.  Thus, in a July 2007 rating decision, the RO determined, inter alia, that new and material evidence was submitted and it reopened the claim and granted service connection and a 70 percent initial evaluation for PTSD, effective December 29, 2005.  The Veteran did not timely appeal this decision with regard to the initial rating and effective date assigned for the compensation award and it became final.

By a May 2009 rating decision, the Veteran was granted a 100 percent schedular evaluation for PTSD, effective August 12, 2008.  The Veteran filed a timely appeal of this determination, seeking an earlier effective for the total rating award.

With regard to the Veteran's general contention for an earlier effective for a 100 percent compensation award extending back as early as 1976, the Board rejects the Veteran's assertion that his award of service connection for PTSD constitutes a recognition on part of VA of the validity of his original claim, which was filed back in September 1976, such that the correct remedy would be to award 100 percent compensation back to the date of his service discharge.  As previously discussed, all rating decisions addressing and denying the Veteran's claim for service connection for a chronic psychiatric disorder prior to and including the July 2007 rating decision were unappealed and final.  Therefore, the Veteran cannot have an effective date extending back as far as he contends.  The only appealable RO decision is the May 2009 rating action presently on appeal, which assigned August 12, 2008 as the effective date of the 100 percent rating.  

The Veteran's claims file shows that on August 12, 2008, the Veteran was admitted for psychiatric hospitalization at a VA facility for treatment of PTSD, which constituted an informal claim for a rating increase that was later formalized via written correspondence received by VA on August 22, 2008.  On this basis, by rating decision dated May 2009, he was granted a 100 percent schedular evaluation for PTSD, effective August 12, 2008.  Having established August 12, 2008, as the date of claim for a rating increase, the controlling regulation provides that the effective date of a rating increase award is the date of receipt of the application to reopen the claim, or the date on which it is factually ascertainable that there was a permanent increase in the severity of the disability at issue, up to one year prior to the date of claim.  See 38 C.F.R. § 3.400(o)(2) (2014).  If, however, the objective evidence demonstrates that the increase in disability occurred more than one year earlier than the filing of the claim, the Federal Circuit in Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) held that the effective date of an award of increased disability compensation shall be the date of VA's receipt of the claim and no earlier.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.
  
Prior to August 12, 2008, the Veteran's PTSD was rated 70 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), contains the rating criteria for evaluating PTSD and provides that the assignment of a 70 percent rating is warranted where the evidence demonstrates PTSD symptoms manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), the Board notes that ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The objective clinical evidence pertinent to the state of the Veteran's psyche for the period approximately more than one year prior to August 12, 2008, includes the report of a June 2007 VA psychiatric examination that shows he had worked approximately three weeks earlier as a laborer, but was not employed at the time of this examination. The examination shows that he was a licensed electrician and held an Associate's Degree in science, although he elected to work only as a laborer in the past 4 - 5 years due to his PTSD interfering with his ability to concentrate and safely perform his vocation as an electrician. The examiner determined that the Veteran's PTSD was severe, with a Global Assessment of Functioning (GAF) score of 45, reflecting severe social and occupational impairment, but that he was competent to handle funds and was mentally oriented on all spheres, was able to communicate with the examiner, and did not have suicidal or homicidal ideation or suffer from delusional thinking or hallucinations. Primary impairment was due to memory flashbacks, impaired sleep, intrusive thoughts of his in-service stressors involving his having witnessed death and injury of others while serving on a busy aircraft carrier flight deck during naval service. Nearly identical objective clinical findings were presented in subsequent VA psychiatric examinations, inpatient/outpatient treatments, and counseling sessions conducted throughout the period from January 2008 to July 2008, which also characterized the Veteran during these treatment events as being both competent and employable. It was not until his psychiatric hospitalization on August 12, 2008, that he was deemed to suffer from total socio-occupational impairment as a result of his PTSD. 

For these reasons, the Board concludes that it was not factually ascertainable that the Veteran met the requirements for assignment of a 100 percent rating for PTSD prior to August 12, 2008, on a schedular basis.  As August 12, 2008, has been determined to be the date on which the Veteran reopened his claim for a rating increase for PTSD, as the law states that the effective date shall be assigned from the date of claim or the date entitlement arose when it is later than the date of claim, an earlier effective date is not warranted in this case.  The appeal in this regard is therefore denied.  

ORDER

An effective date prior to August 12, 2008, for an award of a 100 percent schedular evaluation for PTSD is denied.

REMAND

In addition to being service-connected for PTSD from December 2005, the Veteran is also service-connected for bilateral hearing loss (rated noncompensably disabling from May 1976), tinnitus (rated 10 percent disabling from February 1992), and bilateral otitis with residuals of a left mastoidectomy (rated 10 percent disabling from April 1992).  With regard to the issue of entitlement to a TDIU, the claims file indicates that VA had unilaterally developed and addressed this matter on its own initiative following receipt of the Veteran's claim in December 2005 for rating increases for his audiological and inner ear disabilities.  At the time, service connection was not in effect for PTSD.  As such, the Board does not find that the TDIU claim is intertwined with the claim for an earlier effective date for a total schedular rating for PTSD, adjudicated above, nor is it part of the claim for a rating increase for PTSD as the TDIU claim preceded the Veteran's application to reopen his claim for a rating increase for PTSD in August 2008.  

In a May 2008 rating decision, the RO denied the TDIU claim (inter alia).  The Veteran commenced an appeal of this denial by filing a timely notice of disagreement specifically addressing the denial of a TDIU, which was received by VA in February 2009.  However, the Board's review of the Veteran's physical claims file and his virtual claims file, as it appears on the VBMS and Virtual VA electronic databases, confirms that no statement of the case has been provided to the Veteran and his representative addressing the TDIU issue in response to his timely filed notice of disagreement.  In view of the Board's present appellate decision, the issue is hereby characterized as entitlement to a TDIU prior to August 12, 2008 (i.e., the date on which a total schedular rating for PTSD went into effect).  Accordingly, the Board must to remand the issue of entitlement to a TDIU prior to August 12, 2008, so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

The RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the issue of entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the above-mentioned TDIU claim.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


